DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 22, 2021 has been entered. Claims 1-4 remain pending in the application. Claims 5-17 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 102 previously set forth in the Non-Final Office Action mailed May 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim limitation “the hypodermic device chamber consisting of…” in on page 2, lines 3-10 in combination with the limitation “wherein the hypodermic device chamber includes a connector” on page 4, line 20 and continued on through page 5, line 7 renders the claim indefinite. It is unclear which structures the hypodermic device consists of. Based on the limitations on page 2, lines 3-10, the hypodermic device chamber consists of 
Claims 2-4 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2014/0128810) in view of Fretta et al. (US 2020/0188610) in further view of Prausnitz et al. (USPN 6743211). 
Regarding claim 1, Ozawa teaches a hypodermic device (needle formation body 10) configured to administer an injection fluid to a subdermal tissue layer (“the medical liquid can be effectively injected into…the subcutaneous layer of the skin” [0020]), consisting of: (A) a hypodermic device chamber (needle formation body 10) consisting of: (i) a distal outer surface (end of 10 with through holes 16) comprising a plurality of first openings (through holes 16); (ii) a proximal outer surface (end of 10 with flange 12) situated parallel to the distal out surface (Figure 3), the proximal outer surface comprising a second opening (opening at flange 12; Figure 3); (iii) a wall (vertical walls of body 10 extending from flange 12 to through holes 16, including protrusion 17) extending vertically between the distal outer surface and proximal outer surface around a circumference of the hypodermic device chamber (Figures 1 and 3); and (iv) a hollow space (space portion 36) located within the hypodermic device chamber (Figure 1 and 3); wherein: the distal outer surface of the hypodermic device chamber is generally a square-shaped surface (“The cross-sectional shape of the needle formation 1 need not be circular, but may be a square” [0071]); the proximal outer surface of the hypodermic device chamber is generally a square-shaped surface (“The cross-sectional shape of the needle formation 1 need not be circular, but may be a square” [0071]); the hypodermic device chamber is configured to receive a volume of injection fluid that corresponds to a size of the hypodermic device chamber and the size of the hypodermic device chamber is defined by the distal outer surface, the proximal outer surface, and the wall which extends between the distal outer surface and the proximal outer surface (“a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0066]); and the hollow space (space portion 36) is defined within the distal outer surface, the  hypodermic needle array comprising a plurality of hypodermic needles (needles 11) each of which is configured to administer the injection fluid to the subdermal tissue layer (“the medical liquid can be effectively injected into…the subcutaneous layer of the skin” [0020]), each of which is connected to one of the plurality of first openings located on the distal outer surface of the hypodermic device chamber (Figures 3 and 4; “At the tip of the needle formation body 10, a through-hole 16 is formed to allow the needle 11 to pass therethrough” [0043]), and each of which projects outward from the distal outer surface such that each of the hypodermic needles is situated substantially perpendicular to the distal outer surface (Figure 3), wherein the hypodermic needle array is not a microneedle array; wherein each of the hypodermic needles comprises one or more side walls (sidewalls of needles 11), a receiving end (end within space 36), and a delivery end (discharge opening 13), and wherein the one or more sidewalls define a bore extending from the receiving end of the hypodermic needle to the delivery end of the hypodermic needle along a longitudinal axis, and the one or more side walls are contiguous without any side wall ports to permit flow of an injection fluid along the longitudinal axis and out of the bore at the delivery end (“the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1” [0065]); wherein the bore at the receiving end of each of the hypodermic needles is in direct fluid communication with the hollow space located within the hypodermic device chamber without any intervening conduits connecting the receiving end of each hypodermic needle to the hollow space (Figure 3; “a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0066]), wherein a diameter of the bore of each of the hypodermic needles included in the hypodermic needle array is approximately 27 gauge to approximately 32 gauge (“The maximum outer diameter of the needle 11 is more preferably within the range of 0.1 mm to 0.6 mm, and, still more preferably, within the range of 0.1 mm to 0.4 mm.” [0052]), and wherein a connector (flange 12) that is configured to facilitate connection of the hypodermic device to a syringe (syringe 6) that includes a fluid reservoir (“a syringe 6, in which a medical liquid is filled;” [0041]), wherein: the connector is located on the proximal outer surface and is in fluid communication with the second opening located on the proximal outer surface of the hypodermic device chamber (Figure 3), wherein: the connector includes a first end that is located at the second opening and a second end that is configured to connect to the syringe (Figure 1); the hypodermic needles included in the hypodermic needle array of hypodermic needles are generally symmetrically and uniformly spaced on the square-shaped surface (“The plurality of needles 11 are separated at equal intervals from the center point of the surface of the needle formation 1” [0053]) and a distance between adjacent hypodermic needles is approximately 1 millimeter to 10 millimeters (“The pitch (distance) between adjacent needles 11 is preferably 1 mm to 5 mm, or 5 mm to 10 mm” [0053]); wherein the flow of an injection fluid along the longitudinal axis and out of the bore at the delivery end enables a desired pressure to be maintained in the fluid reservoir of the syringe and delivery of the injection fluid from the bore at the delivery end has an outward directionality from the bore at the delivery end to enable a generally equal spread of the delivery fluid at the injection site (Figure 17A; [0057]); wherein the hypodermic device defines a fluid pathway to the injection site such that: i) an injection fluid received from the fluid reservoir of the syringe is permitted to pass through the connector and into the second opening located on the proximal outer surface; ii) the injection fluid received via the second opening is permitted to pass into the hollow space within the hypodermic device chamber; iii) the injection fluid received in the hollow space of the hypodermic device chamber is permitted to pass into the bore at the receiving end of each of the hypodermic needles; and iv) the injection fluid received at the receiving end of 
Ozawa fails to explicitly teach at least a portion of the plurality of first openings situated directly across the hypodermic device chamber from the second opening are spaced approximately 0.1 centimeter (cm) to 1 cm from the second opening; a length of each side of the distal outer surface is approximately 1 cm to 5 cm, and a length of each side of the proximal outer surface is approximately 1 cm to 5 cm; a thickness of the hypodermic device chamber between the distal outer surface and proximal outer surface is approximately 0.1 cm to 1 cm; the first end of the connector is spaced approximately 0.1 cm to 1 cm from the distal outer surface comprising the plurality of first openings; the hypodermic needles included in the hypodermic needle array of hypodermic needles are generally symmetrically and uniformly spaced on the square-shaped surface in a plurality of rows and a plurality of columns. Fretta teaches a needle device comprising a chamber (needle hub assembly 306) comprising a distal outer surface, a proximal outer surface and a hollow space (hollow body 404) located within the chamber (Figure 4), wherein the distal outer surface of the chamber is generally a square-shaped surface (Figures 6 and 7; square platform 602/700), and a length of each side of the distal outer surface is approximately 1 cm to 5 cm (“the length of each side of the platform 700 may be in a range from 0.4 to 0.9 inches.” [0053] 1.02 to 2.29 cm); the proximal outer surface of the chamber is generally a square-shaped surface (Figure 6), and a length of each side of the proximal outer surface is approximately 1 cm to 5 cm (“the length of each side 1.02 to 2.29 cm); and a needle array comprising a plurality of needles (plurality of needles 408) each of which project outward from the distal outer surface (Figure 4) and are generally symmetrically and uniformly spaced on the square-shaped surface in a plurality of rows and a plurality of columns (Figures 6 and 7; “The needles may be arranged in multiple rows and columns” [0053]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify square shaped surface of the distal and proximal outer surfaces of the hypodermic device chamber of Ozawa to have a length of approximates 1-5 cm and to arrange the hypodermic needles of Ozawa such that they are arranged symmetrically on the square-shaped surface in a plurality of rows and a plurality of columns based on the teachings of Fretta to cover a larger area of skin during administration of the injection fluid (Fretta [0053]).
Modified Ozawa in view of Fretta fails to explicitly teach at least a portion of the plurality of first openings situated directly across the hypodermic device chamber from the second opening are spaced approximately 0.1 centimeter (cm) to 1 cm from the second opening; a thickness of the hypodermic device chamber between the distal outer surface and proximal outer surface is approximately 0.1 cm to 1 cm; and the first end of the connector is spaced approximately 0.1 cm to 1 cm from the distal outer surface comprising the plurality of first openings. Prausnitz teaches a needle device (device 10; Figure 9) comprising a chamber (upper portion 11) comprising a distal outer surface having a plurality of openings (surface of 11 having microneedles 12), a proximal outer surface (upper surface of 11 opposite of microneedles 12), and a hollow space (upper portion 11 “of the device can be…hollow” [Col 9, line 39]); and an array of needles (microneedles 12), wherein a thickness of the chamber extending from the distal outer surface to the proximal outer surface is approximately 0.1 cm to 1 cm (“The height of the upper portion 11 is between about 1 .mu.m and 1 cm” [Col 9, line 37]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the hypodermic device chamber of Ozawa such that at 

Regarding claim 2, modified Ozawa teaches the hypodermic device of claim 1, wherein: the connector is a Luer lock connector (flange 11); a first end of the Luer lock connector is attached to the proximal outer surface; and a second end of the Luer lock connector is configured to mate with a corresponding Luer fitting (Luer lock portion 20) associated with the fluid reservoir of the syringe (“the Luer lock portion 20 formed at the tip of the syringe 6 is engaged with the flange 12 of the needle formation 1” [0064]).
 
Regarding claim 3, modified Ozawa teaches the hypodermic device of claim 2, wherein: the chamber is oriented at approximately 90 degrees with respect to the longitudinal axis of each of the hypodermic needles (Figure 1); the injection fluid enters the bore at the receiving end of each of the hypodermic needles in the array of hypodermic needles directly from the hollow space within the chamber; and the injection fluid is configured to exit the bore at the delivery end of each of the hypodermic needles in the array directly into an intradermal tissue or a subdermal tissue through a distal most end of the bore within each of the hypodermic needle (“the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out 

Regarding claim 4, modified Ozawa teaches the hypodermic device of claim 1, wherein the second opening located on the proximal outer surface of the chamber is located at one of a center of rotational symmetry and a centroid of the chamber at the proximal outer surface of the chamber (Figures 1 and 5).

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Regarding the argument that none of the cited references disclose a hypodermic device chamber consisting of: structures (i)-(iv) as claimed because “each of the cited references disclose chamber configures that include various structures other than those delineated in (i)-(iv) (Remarks, page 13), the examiner respectfully disagrees. As detailed above, Ozawa discloses a hypodermic device chamber (10) consisting of: (i) a distal outer surface (end of 10 with through holes 16); (ii) a proximal outer surface (end of 10 with flange 12); (iii) a wall (vertical walls of body 10 extending from flange 12 to through holes 16, including protrusion 17); and (iv) a hollow space (space portion 36). Applicant presents the argument that the device disclosed by Ozawa “does not include the claimed proximal outer surface situated parallel to the distal outer surface” (Remarks, page 13); however, it is maintained that Ozawa discloses that the hypodermic device chamber (needle formation body 10) having a proximal outer surface (end of 10 with flange 12) that is located parallel to the distal outer surface (end of 10 with through holes 16; Figure 3). Regarding the argument that the needle formation body includes a variety of additional structures (Remarks, page 13), it is noted that the protrusions 17 are 
Regarding the argument that “none of the references disclose a ‘hypodermic device chamber’ with the same size and structure as the claimed invention” (Remarks, Page 14), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is agreed that a single one of the individual references (Ozawa, Fretta, and Prausnitz) alone does not expressly discloses a ‘hypodermic device chamber’ with the same size and structure as the claimed invention. However, it is maintained that one of ordinary skill in the art would recognize that the combined teachings of the references would render the claimed invention obvious, as detailed in the rejection of Claim 1. 
Regarding the argument that one having ordinary skill in the art “would recognize that microneedle devices are vastly different from hypodermic needle devices” and therefore it “would not be obvious to a POSITA to selectively apply the dimensions of Prausnitz’s microneedle device reservoir to Ozawa’s needle formation body” (Remarks, Page 15) and “a POSITA…would not be motived to selectively modify the length of Ozawa’s chamber to be the length of Fretta’s percutaneous medication device” because Fretta discloses an intradermal injection device as opposed to a hypodermic injection device (Remarks, Page 15-16), the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   Though Prausnitz and Fretta are directed to a microneedle device and intradermal injection, respectively, as opposed to utilizing hypodermic needles for subdermal injections, the prior art references are in the field of applicant’s endeavor of delivering an injectable fluid through a chamber and out a plurality of needles into a patient. One having ordinary skill in the art would recognize that it would have been obvious to modify the dimensions of the hypodermic device chamber of Ozawa in order to accommodate the desired volume of injection fluid and would recognize that the size of the chamber does not necessarily correlate with the size of the needles being utilized. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Page 16), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine the teachings of Fretta and Prausnitz with the disclosure of Ozawa is found with the disclosures of Fretta and Prausnitz. As detailed above with respect to claim 1, Ozawa discloses the hypodermic device chamber as claimed except for the length of each of the distal and proximal outer surfaces being approximately 1-5 cm and the distance between the distal and proximal is approximately 0.1 to 1 cm. Fretta a needle device comprising a hollow chamber (306) comprising a distal outer surface, a proximal outer wherein the distal and proximal outer surfaces are generally a square-shaped surface (Figures 6 and 7), each side having a length of  distance within the chamber between the distal and proximal outer surfaces is approximately 0.1 cm to 1 cm (“The height of the upper portion 11 is between about 1 .mu.m and 1 cm” [Col 9, line 37]), and it would have been obvious to one having ordinary skill in the art to modify the hypodermic device chamber of Ozawa such that at least a portion of the plurality of first openings situated directly across the hypodermic device chamber from the second opening are spaced approximately 0.1 centimeter (cm) to 1 cm from the second opening, a thickness of the hypodermic device chamber between the distal outer surface and proximal outer surface is approximately 0.2 cm to 1 cm, and the first end of the connector is spaced approximately 0.1 cm to 1 cm from the distal outer surface comprising the plurality of first openings based on the teachings of Prausnitz to ensure that the hypodermic device chamber is of an adequate size to act as a reservoir for the injectable fluid prior to distributing the injectable fluid through the bores of the hypodermic needles (Prausnitz [Col 9, line 37]). 
	Regarding the argument that Ozawa dose not disclose a hypodermic device consisting of a hypodermic device chamber and a hypodermic needle array as claimed in independent claim 1 because Ozawa’s device “includes many additional components, such as a head portion (25)…a needle holder (40)” (Remarks, Page 17-18), the examiner respectfully disagrees. As detailed above, Ozawa discloses a hypodermic device (needle formation body 10) consisting of: (A) a hypodermic device chamber (needle formation body 10) and (B) a hypodermic needle array comprising a plurality of hypodermic needles (needles 11). Though the medication device 5 as a whole includes additional components including syringe 6, needle holder 40, and cover .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783